I concur in the findings of the majority with reference to assignments of error Nos. 1, 3 and 4. I dissent from the majority as to their findings with regard to assignment of error No. 2, and would affirm the trial court.
R. C. 4513.33, paragraph three, is set forth, in part, in the majority opinion relative to the second assignment of error.
The legislature, in its wisdom, provided for the use of compact, self-contained, portable, sealed scales. To do otherwise would require a truck (thought to be overweight) to drive miles (in most instances) to a stationary scale. *Page 143 
The statute requires the use of such portable scales on level terrain; if not level, the terrain shall be of such elevation that the difference in elevation between the wheels on any one axle does not exceed two inches and the difference in elevation between axles being weighed does not exceed one-fourth inch per foot of the distance between axles.
All three trucks were stopped within a mile of the weighing area on Wilford Road, a generally flat area of terrain. The same scales were used. One truck was 7,650 pounds overweight, or three and three-quarter tons. One truck was more than seven tons overweight. One truck was more than two-and-a-half tons overweight. The arresting officer had been conducting such tests for over fourteen years and had been permanently assigned to this type of duty for approximately three months. He testified that he was familiar with what the state requirement is, as far as the grade of the terrain, when portable scales are used. He knew the requirements practically verbatim. He testified as to the procedure used to verify the levelness of the terrain and that the grade elevation was less than is required by statute. He testified that the road was constructed of paved asphalt surface. He testified that there was no change in the conditions of the asphalt between the date of the first weighing and the third weighing involved here from February 13 to February 16, 1977. No potholes were present. The trucks were all weighed in the same general area, as pinpointed by a sign by the witness and were of the same type and size, "ready mix" concrete trucks, belonging to the same company.
The arresting officer's testimony was buttressed by the testimony of a load limit inspector for the state of Ohio, who assisted in the weighing procedures. He, with the arresting officer, conducted a test for the tolerance of elevation of the area in which the weighing was done, and found it to be within tolerance. This took place about two days after the citings. I find it difficult to believe that the testing area had somehow changed within such a short period of time, especially in view of the fact that the arresting officer had tested the area a month before the citations were issued.
The officer measured the trucks in length and width. They measured fifteen feet, ten inches long, and less than eight feet *Page 144 
wide. The weight limitations of the trucks were based on calculations made pursuant to R. C. 5577.04.
Thus, the officer calculated the elevation of the road, the load permitted by statute, and the length and width of the trucks, as required by statute.
I find that the arresting officer, from the record, did comply with the requirements of R. C. 4513.33 regarding determinations which must be made as to street elevation, length and wheel and axle distances, while weighing a vehicle and that the judgment of the trial court was not against the manifest weight of the evidence.
I would, therefore, find all assignments of error not well taken, and affirm the trial court's judgment.